WHEELER, District Judge.
This importation is of sugar, entered on the invoice as “basis 81°,” with a memorandum attached, becoming a part of the invoice, stating it as “purchased at 1 and 1/1 ct. pm* Sp. lb. net, basis 81° average, 1 «>2e. per* lb. to be added for each degree above 83° test, or l-lfic. per lb. to be deducted for ea<*h degree below 81° test; fractional of a degree pro rata.” This meant, and was understood at the customhouse to mean, a polariscope test, such as is in use there; and that the price was to vary according to the quality as should be shown by the test agreeably to the memorandum. It tested considerable above 81°, and the appraised value was more than 10 per cent, above the price of !-] cents per pound, and much less than that above the price according to the test and the memorandum. The government claims that this is an undervaluation of more than 10 per cent., and that an additional duty should be imposed for it as such under section 7 of the administrative customs act of 1890. Invoices must show the actual cost of goods purchased for importation, which becomes tin* value declared in the entry, if not raised by the importer; and the additional duty is imposed only in cases of 10 per cent above this: value. The act does not require that the actual cost be stated in any sums total, nor prohibit stating it by reference to prices of measurable quantifies or qualities, but only (hat it shall somehow be stated, Now, this actual cost, as stated in the body of this invoice, was not 31 cents per pound in quantity only, but at 81° in quality, *952as a basis, also. The memorandum added the variation in price by the quality. The’price by quality was as ascertáinable and as well ascertained as that by quantity; and both together made the actual cost of the purchase, without question as to the correctness of either. This was the entered value, below which the collector would have had no right to go if the appraised value had been less, and above which the appraised value must be reckoned to find the 10 per cent. As the appraised value did not reach 10 per cent, above this entered, value, no liability for any additional duty on that account arose. Judgment affirmed